Order, Supreme Court, New York County (Joan Lobis, J.), entered June 1, 1995, which, in a proceeding pursuant to CPLR article 78 challenging respondent Department of Health’s assessment of charges for cleanup and pest control at petitioner’s premises, granted respondents’ motion to dismiss the petition as time-barred, unanimously affirmed, without costs.
*231The four-month Statute of Limitations began to run, at the latest, when petitioner visited the office of respondent Department of Finance to ascertain why it had not been receiving tax bills for the subject property, and then, having obtained the bills,, saw that respondent Department of Health had charged it for pest control and cleanup performed on various occasions years before (see, Matter of Cauldwest Realty Corp. v City of New York, 160 AD2d 489). Petitioner’s subsequent correspondence with the Department of Health, in an attempt to obtain copies of violation notices and to otherwise ascertain the factual particulars surrounding the assessments, did not extend or toll its time to initiate an article 78 proceeding (see, Matter of Edwards v New York State Employees’ Retirement Sys., 190 AD2d 545, citing Matter of Cauldwest Realty Corp. v City of New York, supra). As the proceeding is time-barred, petitioner’s argument that its right to due process was violated by the placement of liens on the property before it had been given notice of any violations cannot be addressed. Concur—Sullivan, J. P., Rosenberger, Kupferman, Williams and Andrias, JJ.